           Case 3:20-cv-03131-JSC Document 34 Filed 06/05/20 Page 1 of 5




     Michael P. Lehmann (SBN 77152)
 1   Christopher L. Lebsock (SBN 184546)
 2   Samantha J. Stein (SBN 302034)
     HAUSFELD LLP
 3   600 Montgomery Street, Suite 3200
     San Francisco, CA 94104
 4   Telephone: (415) 633-1908
     Facsimile: (415) 358-4980
 5
     mlehmann@hausfeld.com
 6   clebsock@hausfeld.com
     sstein@hausfeld.com
 7
     On behalf of Plaintiffs and the Proposed Class
 8
     [Additional Counsel Listed on Signature Page]
 9

10

11                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
12
                                 SAN FRANCISCO DIVISION
13
      PACIFIC WINE DISTRIBUTORS, INC.;                Case No. 3:20-cv-03131-JSC
14    EQUALITY WINES LLC; KELLY
      KESKINEN; and RYAN SCHRUM-                      CLASS ACTION
15    HERRERA, individually and on behalf of all
      others similarly situated,                      ADMINISTRATIVE MOTION
16                                                    TO CONSIDER WHETHER CASES
                                   Plaintiffs,        SHOULD BE RELATED
17           vs.
                                            [N.D. Cal. Civil L.R. 3-12, 7-11]
18    VITOL INC.; SK ENERGY AMERICAS,
      INC.; and SK TRADING INTERNATIONAL Related Case Nos.:
19    CO. LTD., and DOES 1–100,                 20-cv-03678-NC
                                                20-cv-03705-KAW
20                              Defendants.

21

22

23

24

25

26

27



     MOT. TO RELATE                                                         CASE NO. 20-CV-03131
               Case 3:20-cv-03131-JSC Document 34 Filed 06/05/20 Page 2 of 5




 1   I.         INTRODUCTION

 2              Plaintiff Pacific Wine Distributors, Inc. (“PWDI”) previously moved to relate seven

 3   later-filed actions to its first-filed case, all of which the Court has granted. See ECF Nos. 20, 33.1

 4   Since then, two additional proposed class actions have been filed in this District alleging

 5   substantially the same claims against substantially the same parties. Accordingly, pursuant to Civil

 6   Local Rule 3-12, PWDI and Plaintiffs Equality Wines LLC, Kelly Keskinen, and Ryan Schrum-

 7   Herrera (collectively, “Plaintiffs”)2 now file this motion to relate the following cases:

 8             Richardson v. SK Energy Americas, Inc. et al, No. 5:20-cv-03678-NC (N.D. Cal., filed June

 9              3, 2020) (“Richardson action”); and

10             Gennaro v. Vitol, Inc. et al, No. 4:20-cv-03705-KAW (N.D. Cal., filed June 4, 2020)

11              (“Gennaro action”).

12   II.        LEGAL STANDARD FOR RELATING CASES

13              “Whenever a party knows or learns that an action, filed in or removed to this district is (or

14   the party believes that the action may be) related to an action which is or was pending in this

15   District as defined in Civil L.R. 3-12(a), the party must promptly file in the lowest-numbered case

16   an Administrative Motion to Consider Whether Cases Should be Related, pursuant to Civil L.R. 7-

17   11.” Civil L.R. 3-12(b).

18

19   1
       Fricke-Parks Press, Inc. et al v. SK Energy Americas, Inc., et al, No. 3:20-cv-03148-LB (N.D.
     Cal., filed May 7, 2020) (“Fricke-Parks action”); Hudson, et al, v. Vitol, Inc., et al, No. 5:20-cv-
20
     03217-NC (N.D. Cal., filed May 11, 2020) (“Hudson action”); Johnston v. Vitol Inc., et al, No.
21   4:20-cv-03238-KAW (N.D. Cal., filed May 12, 2020) (“Johnston action”); Bogard Construction,
     Inc. v. Vitol Inc., et al, No. 3:20-cv-03267-SK (N.D. Cal., filed May 13, 2020) (“Bogard action”);
22   Kravitz et al v. SK Energy Americas, Inc. et al, No. 3:20-cv-03427-JCS (N.D. Cal., filed May 20,
     2020) (“Kravitz action”); Accurate Testing & Inspection, LLC v. SK Energy Americas Inc. et al,
23   No. 3:20-cv-03483-JSC (N.D. Cal., filed May 22, 2020) (“Accurate Testing action”); BB&B
     Business Group et al v. Vitol Inc., et al, No. 3:20-cv-03535 (N.D. Cal., filed May 26, 2020)
24
     (“BB&B action”).
25
     2
      PWDI amended its complaint pursuant to Fed. R. Civ. P. 15(a)(1)(A) on June 2, 2020, in which
26   additional plaintiffs and proposed class representatives were added as well. ECF No. 31.
     Nothing about this Amended Complaint alters the core facts, claims, and parties relevant to the
27   determination of whether to relate cases the cases at issue here.


                                                         1
     MOT. TO RELATE                                                                   CASE NO. 20-CV-03131
            Case 3:20-cv-03131-JSC Document 34 Filed 06/05/20 Page 3 of 5




 1           Under Civil Local Rule 3-12(a), “[a]n action is related to another when: (1) The actions

 2   concern substantially the same parties, property, transaction or event; and (2) It appears likely that

 3   there will be an unduly burdensome duplication of labor and expense or conflicting results if the

 4   cases are conducted before different Judges.” Civil L.R. 3-12(a).

 5   III.    THE NEWLY FILED ACTIONS SHOULD BE RELATED

 6           Plaintiffs respectfully submit that the Richardson and Gennaro actions should be related to

 7   the above-captioned case (the “PWDI action”). PWDI filed its proposed class action on May 6,

 8   2020, following the action brought by California’s Attorney General: The People of the State of

 9   California v. Vitol Inc., SK Energy Americas, Inc., and SK Trading International Co. Ltd.,

10   California Superior Court, San Francisco (filed May 4, 2020). As noted, several other cases

11   followed, including now the claims filed by the plaintiffs in the Richardson and Gennaro actions.

12   These actions all reference the same misconduct identified by California’s Attorney General.

13           As can be readily seen by comparing the Complaints in these actions, they all involve

14   substantially the same subject matter and parties as in the PWDI action. See accompanying Decl.

15   of Samantha J. Stein, Exs. A–C (Complaints filed in the Northern District). All of these actions

16   charge the same named Defendants, Vitol Inc. (“Vitol”), SK Energy Americas, Inc. (“SK Energy”),

17   and SK Trading International Co. Ltd. (“SK Trading”), with violations of the California Cartwright

18   Act (Cal. Bus. & Prof. Code §§ 16720 et seq.), and California’s Unfair Competition Law, Cal. Bus.

19   & Prof. Code §§ 17200 et seq. (“UCL”), and the PWDI and Gennaro actions also allege violations

20   of Section 1 of the Sherman Act (15 U.S.C. § 1). All cases allege that Vitol, SK Energy, and SK

21   Trading acted to restrain competition in the spot market for gasoline formulated for use in

22   California and in certain gasoline blending components used in that gasoline between at least

23   February 18, 2015 and December 31, 2016. And all cases allege virtually the same facts and details

24   about how the named Defendants carried out their alleged conspiracy.

25           Accordingly, these cases call for determination of multiple questions of fact and law that

26   are the same or substantially similar, including whether Defendants Vitol, SK Energy, and SK

27   Trading engaged in anticompetitive conduct and the amount of damages owed to the proposed


                                                       2
     MOT. TO RELATE                                                                CASE NO. 20-CV-03131
           Case 3:20-cv-03131-JSC Document 34 Filed 06/05/20 Page 4 of 5




 1   class. Given the substantial overlap in the parties, relevant transactions and events, and questions

 2   of fact and law in these actions, relating them will avoid waste of the Court’s resources and prevent

 3   inconsistent results. It will also assist in the most just and efficient resolution of these actions. See

 4   Fed. R. Civ. P. 1.

 5   IV.       CONCLUSION

 6             For the reasons set forth above, Plaintiffs respectfully request that the Court order the

 7   Richardson and Gennaro actions related to the lower-numbered case, the above-captioned PWDI

 8   action.

 9

10   DATED: June 5, 2020                             HAUSFELD LLP

11
                                                                 By: s/ Samantha J. Stein
12
                                                                 Michael P. Lehmann (SBN 77152)
13                                                               Christopher L. Lebsock (SBN 184546)
                                                                 Samantha J. Stein (SBN 302034)
14                                                               HAUSFELD LLP
                                                                 600 Montgomery St., Suite 3200
15                                                               San Francisco, CA 94111
                                                                 Telephone: (415) 633-1908
16
                                                                 Facsimile: (415) 358-4980
17                                                               mlehmann@hausfeld.com
                                                                 clebsock@hausfeld.com
18                                                               sstein@hausfeld.com
19                                                               Attorneys for Plaintiffs and the Proposed
                                                                 Class
20

21                                                               Brian Murray (pro hac vice filed)
                                                                 Lee Albert (pro hac vice filed)
22                                                               GLANCY PRONGAY & MURRAY LLP
                                                                 230 Park Avenue, Suite 530
23                                                               New York, NY 101689
24                                                               Telephone: (212) 682-5340
                                                                 Facsimile: (212) 884-0988
25                                                               Email: bmurray@glancylaw.com
                                                                         lalbert@glancylaw.com
26
                                                                 Attorneys for Plaintiffs Equality Wines
27


                                                        3
     MOT. TO RELATE                                                                   CASE NO. 20-CV-03131
          Case 3:20-cv-03131-JSC Document 34 Filed 06/05/20 Page 5 of 5




                                                 LLC, Kelly Keskinen, and the Proposed
 1                                               Class
 2
                                                 John Radice (pro hac vice to be filed)
 3                                               RADICE LAW FIRM
                                                 475 Wall Street
 4                                               Princeton, NJ 08540
                                                 Tel: (646) 245-8502
 5
                                                 Fax: (609) 385-0745
 6
                                                 Attorney for Plaintiff Ryan Schrum-
 7                                               Herrera and the Proposed Class

 8                                               Wookjae Jin
                                                 Dongin Law Group
 9
                                                 15F, Samsunglife Seocho Tower,
10                                               74 gil 4 Seocho-daero,
                                                 Seoul, Korea, Zip code: 06620
11                                               T: 82-2-2046-0868
                                                 F: 82-2-3482-1177
12                                               E: wjae.jin@donginlaw.co.kr
13
                                                 Kweonsik Seo
14                                               Law Office of Kweonsik Seo
                                                 19F, S-Tower, 82 Saemoonan-ro,
15                                               Seoul, Korea, Zip code: 03185
                                                 T: 82-2-767-2810
16                                               F: 82-2-767-2702
17                                               E: kweonsik@lawdata.co.kr

18                                               Attorneys for the Plaintiffs and the
                                                 Proposed Class
19

20

21

22

23

24

25

26

27


                                          4
     MOT. TO RELATE                                                  CASE NO. 20-CV-03131
